DETAILED ACTION

Reopen Prosecution
In view of the Board Decision filed on November 24, 2020, PROSECUTION IS HEREBY REOPENED. New grounds of Rejection set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:
/WILLIAM BODDIE/           Supervisory Patent Examiner, Art Unit 2625                                                                                                                                                                                             
A Technology Center Group Director has approved of reopening prosecution by signing below:
/John E Barlow Jr. /
Technology Center Group Director 2600



Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1 – 3, 6 – 9, 12 – 15, and 18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Van Den Hoven et al. (U.S. Patent No. 7,152,210) in view of Shaw et al. (U.S. PG Pub 2002/0063688).

Regarding Claim 1, Van Den Hoven et al. teach a computer implemented method of initiating inertia (Column 2, Lines 50 - 65), the method comprising: 

displaying, on the display (Column 3, Line 65 - Column 4, Line 8), an image on a graphical user interface (GUI) (Figure 1, Elements 101 - 102.  Column 3, Lines 45 - 64); 
detecting, on the touch-sensitive surface (Column 2, Lines 50 - 65), a touch at (Column 2, Lines 50 – 65) a location corresponding to the image or features (Figure 1, Element 103.  Column 4, Lines 9 - 16) embedded in the image (Figure 1, Element 102.  Column 4, Lines 30 - 42) on the graphical user interface (Figure 1, Elements 101 - 102.  Column 3, Lines 45 - 64) on the display (Column 3, Line 65 - Column 4, Line 8);
 after detecting the touch at (Column 2, Lines 50 – 65) the location corresponding to the image or features (Figure 1, Element 103.  Column 4, Lines 9 - 16) embedded in the image (Figure 1, Element 102.  Column 4, Lines 30 - 42) on the graphical user interface (Figure 1, Elements 101 - 102.  Column 3, Lines 45 - 64), detecting movement (Element input stroke.  Column 4, Line 60 - Column 5, Line 14) of the touch on the touch-sensitive surface (Column 2, Lines 50 - 65); and, 
in response to detecting movement (Element input stroke.  Column 4, Line 60 - Column 5, Line 14) of the touch while the touch continues to be detected on the touch-sensitive surface (Column 2, Lines 50 - 65), moving (Element Scrolling.  Column 4, Line 60 – Column 5, Line 14) the image or features (Figure 1, Element 
after moving the image or features (Figure 1, Element 103.  Column 4, Lines 9 - 16) embedded in the image (Figure 1, Element 102.  Column 4, Lines 30 - 42) on the graphical user interface (Figure 1, Elements 101 - 102.  Column 3, Lines 45 - 64) in accordance with the movement (Element input stroke.  Column 4, Line 60 - Column 5, Line 21) of the touch on the touch-sensitive surface (Column 2, Lines 50 - 65) based on a detected position (Column 2, Lines 16 – 23) of the touch on the touch-sensitive surface (Column 2, Lines 50 - 65).
Van Den Hoven et al. is silent with regards to detecting lift off of the touch from the touch sensitive surface; and after detecting the lift off of the touch: continuing motion of the image or features embedded in the image based on a speed and direction of movement of the touch prior to detecting lift off of the touch; and slowing the motion of the image or features embedded in the image to a stop in accordance with virtual friction while the touch remains lifted off.
Shaw et al. teach after moving the image or features embedded in the image on the graphical user interface in accordance with the movement of the touch on the touch-sensitive surface based on a detected position of the touch on the touch-sensitive surface (Figures 16A – 16C.  Paragraphs 99 – 103.  Shaw et al. discloses that the finger touches the scrolling sensor and moves back-and-forth to create a scrolling signal that matches the speed and direction of the finger.  The examiner further notes that Figure 16C has been annotated (See Below), which shows a scrolling period taking place from the touch (time T1) and liftoff (time T2).),
detecting lift off (Figures 16A – 16C.  Paragraphs 99 – 103.  Shaw et al. discloses user lifts their finger off the sensor.  The examiner further notes that Figure 16C has been annotated (See Below), which shows a finger liftoff (time T2).) of the touch from the touch sensitive surface (Figure 14, Element 1402.  Paragraphs 91 and 99); and 
after (Seen in Figure 16C.  Shown below as the coasting time period (Between Times T2 and T3.) detecting the lift off (Figures 16A – 16C.  Paragraphs 99 – 103.  Shaw et al. discloses user lifts their finger off the sensor.  The examiner further notes that Figure 16C has been annotated (See Below), which shows a finger liftoff (time T2).) of the touch: 
continuing motion of the image or features embedded in the image based on a speed and direction of movement of the touch prior to detecting lift off of the touch (Figures 16B and 16C.  Paragraphs 101 – 103.  Shaw et al. discloses “In FIG. 16B…The effect as seen by the user is that the imaginary scroll wheel is left spinning, or coasting, by the finger motion on it.  In the preferred the coasting speed and direction are equal to the scrolling speed and direction just before the finger lifted… (Paragraph 101.  Emphasis Added).”); and 
slowing the motion of the image or features embedded in the image to a stop in accordance with virtual friction while the touch remains lifted off (Figure 16C.  Paragraph 103.  Shaw et al. discloses “FIG. 16C shows an additional optional aspect of coasting, wherein friction is simulated by having the coasting speed slowly decay to zero as the finger is held off the scroll sensor.  FIG. 16C shows an alternate scrolling signal to that of FIG. 16B in which friction slows the coasting effect over time (Paragraph 103.  Emphasis Added).”).

    PNG
    media_image1.png
    282
    560
    media_image1.png
    Greyscale

It would have been obvious to a person of ordinary skill in the art to modify the touch scrolling interactions of Van Den Hoven et al. with the touch scrolling interactions disclosed in Shaw et al including lift-off detection, coasting, and virtual friction.  The touch scrolling interactions disclosed in Van Den Hoven are seen as a base method upon which the aforementioned touch scrolling interactions of Shaw are an 
Finally one of ordinary skill in the art would have recognized that applying Shaw’s techniques would have yielded predictable results and resulted in an improved system for scrolling that furthers both Van Den Hoven and Shaw’s stated goal of “strengthening the impression of spinning a wheel” (Van Den Hoven; col. 2, lines 54-55, 64-65) and presenting an “imaginary spinning scroll wheel.” (Shaw; para. 102).

Regarding Claim 2, Van Den Hoven et al. in view of Shaw et al. teach the method of claim 1 (See Above).  Van Den Hoven et al. teach further comprising: 
detecting a second touch on the touch sensitive surface (Column 2, Lines 50 - 65) when the image or features (Figure 1, Element 103.  Column 4, Lines 9 - 16) embedded in the image (Figure 1, Element 102.  Column 4, Lines 30 - 42) is slowing down; 
stopping the motion (Column 4, Line 60 – Column 5, Line 14) of the image or features (Figure 1, Element 103.  Column 4, Lines 9 - 16) embedded in the image (Figure 1, Element 102.  Column 4, Lines 30 - 42) when the second touch is detected, the second touch serving as a brake (Column 4, Line 60 – Column 5, Line 14) to the moving image or features (Figure 1, Element 103.  Column 4, Lines 9 - 16) embedded in the image (Figure 1, Element 102.  Column 4, Lines 30 - 42).

Regarding Claim 3, Van Den Hoven et al. in view of Shaw et al. teach the method of claim 1 (See Above).  Van Den Hoven et al. teach wherein the movement 

Regarding Claim 6, Van Den Hoven et al. in view of Shaw et al. teach the method of claim 1 (See Above).  Van Den Hoven et al. teach wherein the movement (Element input stroke.  Column 4, Line 60 - Column 5, Line 14) of the touch comprises a scrolling movement (Column 4, Lines 17 – 29) or panning movement.

Regarding Claim 7, Van Den Hoven et al. teach a system comprising: 
a processor (Column 6, Lines 26 - 40); 
a touch sensitive surface (Column 2, Lines 50 - 65); 
a display (Column 3, Line 65 - Column 4, Line 8); and 
a memory coupled to the processor (Column 6, Lines 26 - 40), the memory storing instructions that, when executed, cause the processor (Column 6, Lines 26 - 40) to: 
display, on the display (Column 3, Line 65 - Column 4, Line 8), an image on a graphical user interface (GUI) (Figure 1, Elements 101 - 102.  Column 3, Lines 45 - 64); 
detect, on the touch-sensitive surface (Column 2, Lines 50 - 65), a touch at (Column 2, Lines 50 – 65) a location corresponding to the image or features (Figure 1, Element 103.  Column 4, Lines 9 - 16) embedded in the image (Figure 1, Element 102.  Column 4, Lines 30 - 42) on the graphical user interface (Figure 
after detecting the touch at (Column 2, Lines 50 – 65) the location corresponding to the image or features (Figure 1, Element 103.  Column 4, Lines 9 - 16) embedded in the image (Figure 1, Element 102.  Column 4, Lines 30 - 42) on the graphical user interface (Figure 1, Elements 101 - 102.  Column 3, Lines 45 - 64), detect movement (Element input stroke.  Column 4, Line 60 - Column 5, Line 14) of the touch on the touch-sensitive surface (Column 2, Lines 50 - 65); and, 
in response to detecting movement (Element input stroke.  Column 4, Line 60 - Column 5, Line 14) of the touch while the touch continues to be detected on the touch-sensitive surface (Column 2, Lines 50 - 65), move (Element Scrolling.  Column 4, Line 60 – Column 5, Line 14) the image or features (Figure 1, Element 103.  Column 4, Lines 9 - 16) embedded in the image (Figure 1, Element 102.  Column 4, Lines 30 - 42) on the graphical user interface (Figure 1, Elements 101 - 102.  Column 3, Lines 45 - 64) in accordance with a movement of the touch on the touch-sensitive surface (Column 2, Lines 50 - 65), wherein the position of the image or features (Figure 1, Element 103.  Column 4, Lines 9 - 16) embedded in the image (Figure 1, Element 102.  Column 4, Lines 30 - 42) on the graphical user interface (Figure 1, Elements 101 - 102.  Column 3, Lines 45 - 64) is determined based on a detected position (Column 2, Lines 16 – 23) of the touch on the touch-sensitive surface (Column 2, Lines 50 - 65);

Van Den Hoven et al. is silent with regards to detect lift off of the touch from the touch sensitive surface; and after detecting the lift off of the touch: continue motion of the image or features embedded in the image based on a speed and direction of movement of the touch prior to detecting lift off of the touch; and slow the motion of the image or features embedded in the image to a stop in accordance with virtual friction while the touch remains lifted off.
Shaw et al. teach after moving the image or features embedded in the image on the graphical user interface in accordance with the movement of the touch on the touch-sensitive surface based on a detected position of the touch on the touch-sensitive surface (Figures 16A – 16C.  Paragraphs 99 – 103.  Shaw et al. discloses that the finger touches the scrolling sensor and moves back-and-forth to create a scrolling signal that matches the speed and direction of the finger.  The examiner further notes that Figure 16C has been annotated (See Below), which shows a scrolling period taking place from the touch (time T1) and liftoff (time T2).),
detect lift off (Figures 16A – 16C.  Paragraphs 99 – 103.  Shaw et al. discloses user lifts their finger off the sensor.  The examiner further notes that Figure 16C has 
after (Seen in Figure 16C.  Shown below as the coasting time period (Between Times T2 and T3.) detecting the lift off (Figures 16A – 16C.  Paragraphs 99 – 103.  Shaw et al. discloses user lifts their finger off the sensor.  The examiner further notes that Figure 16C has been annotated (See Below), which shows a finger liftoff (time T2).) of the touch: 
continue motion of the image or features embedded in the image based on a speed and direction of movement of the touch prior to detecting lift off of the touch (Figures 16B and 16C.  Paragraphs 101 – 103.  Shaw et al. discloses “In FIG. 16B…The effect as seen by the user is that the imaginary scroll wheel is left spinning, or coasting, by the finger motion on it.  In the preferred embodiment, the coasting speed and direction are equal to the scrolling speed and direction just before the finger lifted… (Paragraph 101.  Emphasis Added).”); and 
slow the motion of the image or features embedded in the image to a stop in accordance with virtual friction while the touch remains lifted off (Figure 16C.  Paragraph 103.  Shaw et al. discloses “FIG. 16C shows an additional optional aspect of coasting, wherein friction is simulated by having the coasting speed slowly decay to zero as the finger is held off the scroll sensor.  FIG. 16C shows an alternate scrolling signal to that of FIG. 16B in which friction slows the coasting effect over time (Paragraph 103.  Emphasis Added).”).

    PNG
    media_image1.png
    282
    560
    media_image1.png
    Greyscale

It would have been obvious to a person of ordinary skill in the art to modify the touch scrolling interactions of Van Den Hoven et al. with the touch scrolling interactions disclosed in Shaw et al including lift-off detection, coasting, and virtual friction.  The touch scrolling interactions disclosed in Van Den Hoven are seen as a base method upon which the aforementioned touch scrolling interactions of Shaw are an improvement.  Furthermore, the touch scrolling interactions of Shaw are seen as applicable to the touch scrolling interactions taught in Van Den Hoven.  
Finally one of ordinary skill in the art would have recognized that applying Shaw’s techniques would have yielded predictable results and resulted in an improved system for scrolling that furthers both Van Den Hoven and Shaw’s stated goal of “strengthening the impression of spinning a wheel” (Van Den Hoven; col. 2, lines 54-55, 64-65) and presenting an “imaginary spinning scroll wheel.” (Shaw; para. 102).

Regarding Claim 8, Van Den Hoven et al. in view of Shaw et al. teach the system of claim 7 (See Above).  Van Den Hoven et al. teach wherein the instructions further cause the processor (Column 6, Lines 26 - 40) to: 

stop the motion (Column 4, Line 60 – Column 5, Line 14) of the image or features (Figure 1, Element 103.  Column 4, Lines 9 - 16) embedded in the image (Figure 1, Element 102.  Column 4, Lines 30 - 42) when the second touch is detected, the second touch serving as a brake (Column 4, Line 60 – Column 5, Line 14) to the moving image or features (Figure 1, Element 103.  Column 4, Lines 9 - 16) embedded in the image (Figure 1, Element 102.  Column 4, Lines 30 - 42). 

Regarding Claim 9, Van Den Hoven et al. in view of Shaw et al. teach the system of claim 7 (See Above).  Van Den Hoven et al. teach wherein the movement (Element input stroke.  Column 4, Line 60 - Column 5, Line 14) of the touch comprises a linear movement (Column 4, Lines 17 – 29).

Regarding Claim 12, Van Den Hoven et al. in view of Shaw et al. teach the system of claim 7 (See Above).  Van Den Hoven et al. teach wherein the movement (Element input stroke.  Column 4, Line 60 - Column 5, Line 14) of the touch comprises a scrolling movement (Column 4, Lines 17 – 29) or panning movement.

Regarding Claim 13, Van Den Hoven et al. teach a non-transitory computer readable storage medium storing instructions that, when executed by an electronic device (Element image browsing device.  Column 1, Lines 29 - 34) comprising a 
displaying, on the display (Column 3, Line 65 - Column 4, Line 8), an image on a graphical user interface (GUI) (Figure 1, Elements 101 - 102.  Column 3, Lines 45 - 64); 
detecting, on the touch-sensitive surface (Column 2, Lines 50 - 65), a touch at (Column 2, Lines 50 – 65) a location corresponding to the image or features (Figure 1, Element 103.  Column 4, Lines 9 - 16) embedded in the image (Figure 1, Element 102.  Column 4, Lines 30 - 42) on the graphical user interface (Figure 1, Elements 101 - 102.  Column 3, Lines 45 - 64) on the display (Column 3, Line 65 - Column 4, Line 8);
after detecting the touch at (Column 2, Lines 50 – 65) the location corresponding to the image or features (Figure 1, Element 103.  Column 4, Lines 9 - 16) embedded in the image (Figure 1, Element 102.  Column 4, Lines 30 - 42) on the graphical user interface (Figure 1, Elements 101 - 102.  Column 3, Lines 45 - 64), detecting movement (Element input stroke.  Column 4, Line 60 - Column 5, Line 14) of the touch on the touch-sensitive surface (Column 2, Lines 50 - 65); and, 
in response to detecting movement (Element input stroke.  Column 4, Line 60 - Column 5, Line 14) of the touch while the touch continues to be detected on the touch-sensitive surface (Column 2, Lines 50 - 65), moving (Element Scrolling.  Column 4, Line 60 – Column 5, Line 14) the image or features (Figure 1, Element 103.  Column 4, Lines 9 - 16) embedded in the image (Figure 1, Element 102.  Column 4, Lines 30 - 42) on the graphical user interface (Figure 1, Elements 101 - 102.  Column 3, Lines 45 - 64) in accordance with a movement of the touch on the touch-sensitive surface (Column 2, 
after moving the image or features (Figure 1, Element 103.  Column 4, Lines 9 - 16) embedded in the image (Figure 1, Element 102.  Column 4, Lines 30 - 42) on the graphical user interface (Figure 1, Elements 101 - 102.  Column 3, Lines 45 - 64) in accordance with the movement (Element input stroke.  Column 4, Line 60 - Column 5, Line 21) of the touch on the touch-sensitive surface (Column 2, Lines 50 - 65) based on a detected position of the touch on the touch-sensitive surface (Column 2, Lines 50 - 65).
Van Den Hoven et al. is silent with regards to detecting lift off of the touch from the touch sensitive surface; and after detecting the lift off of the touch: continuing motion of the image or features embedded in the image based on a speed and direction of movement of the touch prior to detecting lift off of the touch; and slowing the motion of the image or features embedded in the image to a stop in accordance with virtual friction while the touch remains lifted off.
Shaw et al. teach after moving the image or features embedded in the image on the graphical user interface in accordance with the movement of the touch on the touch-sensitive surface based on a detected position of the touch on the touch-sensitive surface (Figures 16A – 16C.  Paragraphs 99 – 103.  Shaw et al. discloses that the finger touches the scrolling sensor and moves back-and-forth to create a scrolling signal that 
detecting lift off (Figures 16A – 16C.  Paragraphs 99 – 103.  Shaw et al. discloses user lifts their finger off the sensor.  The examiner further notes that Figure 16C has been annotated (See Below), which shows a finger liftoff (time T2).) of the touch from the touch sensitive surface (Figure 14, Element 1402.  Paragraphs 91 and 99); and 
after (Seen in Figure 16C.  Shown below as the coasting time period (Between Times T2 and T3.) detecting the lift off (Figures 16A – 16C.  Paragraphs 99 – 103.  Shaw et al. discloses user lifts their finger off the sensor.  The examiner further notes that Figure 16C has been annotated (See Below), which shows a finger liftoff (time T2).) of the touch: 
continuing motion of the image or features embedded in the image based on a speed and direction of movement of the touch prior to detecting lift off of the touch (Figures 16B and 16C.  Paragraphs 101 – 103.  Shaw et al. discloses “In FIG. 16B…The effect as seen by the user is that the imaginary scroll wheel is left spinning, or coasting, by the finger motion on it.  In the preferred embodiment, the coasting speed and direction are equal to the scrolling speed and direction just before the finger lifted… (Paragraph 101.  Emphasis Added).”); and 
slowing the motion of the image or features embedded in the image to a stop in accordance with virtual friction while the touch remains lifted off (Figure the coasting speed slowly decay to zero as the finger is held off the scroll sensor.  FIG. 16C shows an alternate scrolling signal to that of FIG. 16B in which friction slows the coasting effect over time (Paragraph 103.  Emphasis Added).”).

    PNG
    media_image1.png
    282
    560
    media_image1.png
    Greyscale

It would have been obvious to a person of ordinary skill in the art to modify the touch scrolling interactions of Van Den Hoven et al. with the touch scrolling interactions disclosed in Shaw et al including lift-off detection, coasting, and virtual friction.  The touch scrolling interactions disclosed in Van Den Hoven are seen as a base method upon which the aforementioned touch scrolling interactions of Shaw are an improvement.  Furthermore, the touch scrolling interactions of Shaw are seen as applicable to the touch scrolling interactions taught in Van Den Hoven.  
Finally one of ordinary skill in the art would have recognized that applying Shaw’s techniques would have yielded predictable results and resulted in an improved system for scrolling that furthers both Van Den Hoven and Shaw’s stated goal of “strengthening 

Regarding Claim 14, Van Den Hoven et al. in view of Shaw et al. teach the non-transitory computer readable storage medium of claim 13 (See Above).  Van Den Hoven et al. teach the method further comprising: 
detecting a second touch on the touch sensitive surface (Column 2, Lines 50 - 65) when the image or features (Figure 1, Element 103.  Column 4, Lines 9 - 16) embedded in the image (Figure 1, Element 102.  Column 4, Lines 30 - 42) is slowing down; 
stopping the motion (Column 4, Line 60 – Column 5, Line 14) of the image or features (Figure 1, Element 103.  Column 4, Lines 9 - 16) embedded in the image (Figure 1, Element 102.  Column 4, Lines 30 - 42) when the second touch is detected, the second touch serving as a brake (Column 4, Line 60 – Column 5, Line 14) to the moving image or features (Figure 1, Element 103.  Column 4, Lines 9 - 16) embedded in the image (Figure 1, Element 102.  Column 4, Lines 30 - 42).

Regarding Claim 15, Van Den Hoven et al. in view of Shaw et al. teach the non-transitory computer readable storage medium of claim 13 (See Above).  Van Den Hoven et al. teach wherein the movement (Element input stroke.  Column 4, Line 60 - Column 5, Line 14) of the touch comprises a linear movement (Column 4, Lines 17 – 29).

Regarding Claim 18, Van Den Hoven et al. in view of Shaw et al. teach the non-transitory computer readable storage medium of claim 13 (See Above).  Van Den Hoven et al. teach wherein the movement (Element input stroke.  Column 4, Line 60 - Column 5, Line 14) of the touch comprises a scrolling movement (Column 4, Lines 17 – 29) or panning movement.



Claims 4 – 5, 10 – 11, and 16 – 17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Van Den Hoven et al. (U.S. Patent No. 7,152,210) in view of Shaw et al. (U.S. PG Pub 2002/0063688) in view of Tsuk et al. (U.S. PG Pub 2003/0076301).

Regarding Claim 4, Van Den Hoven et al. in view of Shaw et al. teach the method of claim 1 (See Above).  Van Den Hoven et al. teach wherein the movement (Element input stroke.  Column 4, Line 60 - Column 5, Line 14) of the touch comprises a rotational movement (Column 4, Lines 17 – 29).
Van Den Hoven et al. is silent with regards to the method further comprises converting the rotational movement to a linear input.
Tsuk et al. teach the method further comprises converting the rotational movement to a linear input (Paragraph 84).
At the time of the invention, it would have been obvious to a person of ordinary skill in the art modify the teaching of the display device of Van Den Hoven et al. and the 

Regarding Claim 5, Van Den Hoven et al. in view of Shaw et al. in view of Tsuk et al. teach the method of claim 4 (See Above).  Van Den Hoven et al. is silent with regards to wherein converting the rotational movement to the linear input further comprises: converting clockwise motion to vertical up motion; and converting counterclockwise motion to vertical down motion.
Tsuk et al. teaches wherein converting the rotational movement to the linear input (Paragraph 84) further comprises: 
converting clockwise motion to vertical up motion (Paragraph 89); and 
converting counterclockwise motion to vertical down motion (Paragraph 89).
At the time of the invention, it would have been obvious to a person of ordinary skill in the art modify the teaching of the display device of Van Den Hoven et al. and the specifics of the capacitance measuring circuit of Shaw et al. with the input device of Tsuk et al.  The motivation to modify the teachings of Van Den Hoven et al. and Shaw et al. with the teachings of Tsuk et al. is to provide an input device that facilitates greater ease of use, as taught by Tsuk et al. (Paragraph 10).

Regarding Claim 10, Van Den Hoven et al. in view of Shaw et al. teach the system of claim 7 (See Above).  Van Den Hoven et al. teach wherein the 
Van Den Hoven et al. is silent with regards to the method further comprises converting the rotational movement to a linear input.
Tsuk et al. teach the method further comprises converting the rotational movement to a linear input (Paragraph 84).
At the time of the invention, it would have been obvious to a person of ordinary skill in the art modify the teaching of the display device of Van Den Hoven et al. and the specifics of the capacitance measuring circuit of Shaw et al. with the input device of Tsuk et al.  The motivation to modify the teachings of Van Den Hoven et al. and Shaw et al. with the teachings of Tsuk et al. is to provide an input device that facilitates greater ease of use, as taught by Tsuk et al. (Paragraph 10).

Regarding Claim 11, Van Den Hoven et al. in view of Shaw et al. teach the system of claim 10 (See Above).  Van Den Hoven et al. is silent with regards to wherein converting the rotational movement to the linear input further comprises: converting clockwise motion to vertical up motion; and converting counterclockwise motion to vertical down motion.
Tsuk et al. teaches wherein converting the rotational movement to the linear input (Paragraph 84) further comprises: 
converting clockwise motion to vertical up motion (Paragraph 89); and 
converting counterclockwise motion to vertical down motion (Paragraph 89).
At the time of the invention, it would have been obvious to a person of ordinary skill in the art modify the teaching of the display device of Van Den Hoven et al. and the specifics of the capacitance measuring circuit of Shaw et al. with the input device of Tsuk et al.  The motivation to modify the teachings of Van Den Hoven et al. and Shaw et al. with the teachings of Tsuk et al. is to provide an input device that facilitates greater ease of use, as taught by Tsuk et al. (Paragraph 10).

Regarding Claim 16, Van Den Hoven et al. in view of Shaw et al. teach the non-transitory computer readable storage medium of claim 13 (See Above).  Van Den Hoven et al. teach wherein the movement (Element input stroke.  Column 4, Line 60 - Column 5, Line 14) of the touch comprises a rotational movement (Column 4, Lines 17 – 29).
Van Den Hoven et al. is silent with regards to the method further comprises converting the rotational movement to a linear input.
Tsuk et al. teach the method further comprises converting the rotational movement to a linear input (Paragraph 84).
At the time of the invention, it would have been obvious to a person of ordinary skill in the art modify the teaching of the display device of Van Den Hoven et al. and the specifics of the capacitance measuring circuit of Shaw et al. with the input device of Tsuk et al.  The motivation to modify the teachings of Van Den Hoven et al. and Shaw et al. with the teachings of Tsuk et al. is to provide an input device that facilitates greater ease of use, as taught by Tsuk et al. (Paragraph 10).

Regarding Claim 17, Van Den Hoven et al. in view of Shaw et al. teach the non-transitory computer readable storage medium of claim 16 (See Above).  Van Den Hoven et al. is silent with regards to wherein converting the rotational movement to the linear input further comprises: converting clockwise motion to vertical up motion; and converting counterclockwise motion to vertical down motion.
Tsuk et al. teaches wherein converting the rotational movement to the linear input (Paragraph 84) further comprises: 
converting clockwise motion to vertical up motion (Paragraph 89); and 
converting counterclockwise motion to vertical down motion (Paragraph 89).
At the time of the invention, it would have been obvious to a person of ordinary skill in the art modify the teaching of the display device of Van Den Hoven et al. and the specifics of the capacitance measuring circuit of Shaw et al. with the input device of Tsuk et al.  The motivation to modify the teachings of Van Den Hoven et al. and Shaw et al. with the teachings of Tsuk et al. is to provide an input device that facilitates greater ease of use, as taught by Tsuk et al. (Paragraph 10).




Response to Arguments
All arguments are considered moot in light of the New Grounds of Rejection presented above.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW B SCHNIREL whose telephone number is (571)270-7690.  The examiner can normally be reached on Monday - Friday, 10 - 6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Boddie can be reached on 571-272-0666.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/A.B.S/Examiner, Art Unit 2625                                                                                                                                                                                                        
/WILLIAM BODDIE/Supervisory Patent Examiner, Art Unit 2625